Hall, Presiding Judge.
In a suit to collect benefits under a life insurance policy, the defendant appeals from the judgment.
This was the second trial of this case. The court granted defendant’s motion for new trial because the first verdict did not indicate a finding of bad faith to support the award of attorney’s fees. The second verdict was in proper form. Therefore, defendant’s enumeration of error on the denial of its original motion for summary judgment is doubly moot. Hill v. Willis, 224 Ga. 263 (2) (161 SE2d 281).
Defendant also contends the court erred in refusing to give two requested charges. The principle of the first was given in substance although with different language. McBerry v. Ivie, 116 Ga. App. 808 (159 SE2d 108). The second requested charge was not a correct statement of *270the law and was also argumentative. The court did not err in refusing them.
Submitted November 3, 1971
Decided January 6, 1972.
E. H. Gadsden, for appellant.
Zorn & Royal, William A. Zorn, for appellee.

Judgment affirmed.


Eberhardt and Clark, JJ., concur.